Citation Nr: 1508762	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-41 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for peripheral neuropathy of the right upper extremity for the period prior to August 18, 2012, and 30 percent beginning on that date.

2.  Entitlement to an initial compensable disability evaluation for peripheral neuropathy of the left upper extremity for the period prior to August 18, 2012, and 20 percent beginning on that date.

3.  Entitlement to an initial compensable disability evaluation for peripheral neuropathy of the right lower extremity for the period prior to August 18, 2012, and 20 percent beginning on that date.

4.  Entitlement to an initial compensable disability evaluation for peripheral neuropathy of the right lower extremity for the period prior to August 18, 2012, and 20 percent beginning on that date.

5.  Entitlement to an initial disability evaluation in excess of 70 percent for the service-connected PTSD.

6.  Entitlement to an initial compensable disability evaluation for the service-connected peripheral artery disease.

7.  Entitlement to service connection for obesity, including as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for sleep apnea, including as secondary to service-connected diabetes mellitus.

9.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

10.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for memory loss.

13.  Entitlement to service connection for nephropathy.

14.  Entitlement to service connection for heart disease, to include coronary artery disease.

15.  Entitlement special monthly compensation due to aid and attendance or at the housebound rate.

16.  Entitlement to an effective date prior to December 19, 2004 for the grant of service connection for PTSD.

17.  Entitlement to an effective date prior to August 18, 2012 for the grant of special monthly compensation based on housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971. 

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from the July 2009 and September 2010 rating decisions of the RO.  

In November 2011, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge (VLJ).  

In June 2012, the Board issued a decision that, in part, dismissed the claims of service connection for claimed obesity and entitlement to special monthly compensation due to aid and attendance or at the housebound rate; and denied the claims for an increased evaluation for the service-connected PTSD currently evaluated as 70 percent disabling, service connection for claimed memory loss, service connection for claimed nephropathy, service connection for claimed tinnitus, service connection for claimed heart disease to include coronary artery disease, and compensation pursuant to 38 U.S.C.A. § 1151 for an enlarged heart claimed as due to VA treatment.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's June 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the November 2011 hearing to the extent that it denied the Veteran's claims for increased ratings and dismissed the claims for service connection of obesity and for special monthly compensation knee.  

In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested that the prior decision be vacated and a new one issued in its place, but declined the opportunity to be afforded, and this decision fully satisfies the remainder of that request.   

The remainder of the June 2012 Board decision (namely, the Remand) remained undisturbed. 

The Virtual VA claims file has been reviewed.  Documents contained therein, other than the statements from the Veteran and VA treatment records, considered in the November 2013 rating decision, are duplicative of those in the paper claims file.   Documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the Virtual VA and paper claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran was granted TDIU in a July 2008 rating decision.  

The Veteran was granted special monthly compensation based at the housebound rate in a November 2013 rating decision. 

The issue of entitlement to specially adapted housing has been raised by the record, in a July 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers it the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of an earlier effective date for the grant of service connection for PTSD and the grant of special monthly compensation based at the housebound rate are being remanded to the AOJ.


FINDINGS OF FACT

1  Throughout the entire rating period on appeal, the service-connected peripheral neuropathy of the right upper extremity is not shown to have been manifested by more than moderate incomplete paralysis of the median nerve.

2  Throughout the entire rating period on appeal, the service-connected peripheral neuropathy of the left upper extremity is not shown to have been manifested by more than moderate incomplete paralysis of the median nerve.

3  Throughout the entire rating period on appeal, the service-connected peripheral neuropathy of the right lower extremity is not shown to have been manifested by more than moderate incomplete paralysis of the external popliteal nerve.

4  Throughout the entire rating period on appeal, the service-connected peripheral neuropathy of the left lower extremity is not shown to have been manifested by more than moderate incomplete paralysis of the external popliteal nerve

5  Throughout the rating period on appeal, the service-connected PTSD is shown to have been manifested by occupational and social impairment with difficulties in most areas, such as work, family relations, judgment, and mood, due to symptoms such as depression, irritability, impaired impulse control, and difficulty in adapting stressful circumstances; total social and occupational impairment is not demonstrated.

6  The currently demonstrated obstructive sleep apnea is not shown to be due to an event or incident of the Veteran's period of active service or to have been caused or aggravated by the service-connected diabetes mellitus type II.   

7  The currently demonstrated obesity is not shown to be due to an event or incident of the Veteran's period of active service or to have been caused or aggravated by the service-connected diabetes mellitus type II.   

8  The currently demonstrated hypertension is not shown to be due to an event or incident of the Veteran 's period of active service or to have been caused or aggravated by the service-connected diabetes mellitus type II.   

9  The currently demonstrated erectile dysfunction is not shown to be due to an event or incident of the Veteran's period of active service or to have been caused or aggravated by the service-connected diabetes mellitus type II.   

10  The Veteran is not shown to have memory loss due to a disability that is separate and distinct from the service-connected PTSD for rating purposes.  

11  The Veteran is not shown to have nephropathy that was due to an event or incident of his period of active service or caused or aggravated by the service-connected diabetes mellitus type II.   

12  The Veteran's tinnitus is not shown to be due to an injury or other event or incident of the Veteran's period of active service.

13  The Veteran is not shown to have heart disease other than hypertension due to an event or incident of his period of active service.  

14  The Veteran is not shown to have an enlarged heart that is due to VA hospital care or medical or surgical treatment of the Veteran.   


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher for the service-connected peripheral neuropathy of the right upper extremity have been met for the entire period of the appeal.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.124a, Diagnostic Code 8515 (2014).
 
2 The criteria for a rating of 20 percent, but no higher for the service-connected peripheral neuropathy of the left upper extremity have been met for the entire period of the appeal.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.124a, Diagnostic Code 8515 (2014).

3  The criteria for a rating of 20 percent, but no higher for the service-connected peripheral neuropathy of the right lower extremity have been met for the entire period of the appeal.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.124a, Diagnostic Code 8521 (2014).

4  The criteria for a rating of 20 percent, but no higher for the service-connected peripheral neuropathy of the left lower extremity have been met for the entire period of the appeal.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.124a, Diagnostic Code 8521 (2014).

5  The criteria for a disability evaluation in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130 Diagnostic Code 9411 (2014).

6  The Veteran does not have a disability manifested by obesity due to disease or injury that was incurred in or aggravated by service; nor is any proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

7  The Veteran's disability manifested by obstructive sleep apnea is not due to disease or injury that was incurred in or aggravated by service; nor is it proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

8  The Veteran does not have a disability manifested by erectile dysfunction due to disease or injury that was incurred in or aggravated by service; nor is it proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

9  The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been incurred therein; nor is it proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

10  The Veteran does not have a separately ratable disability manifested by memory loss due to disease or injury that was incurred in or aggravated by active duty service.  38 U.S.C.A.§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

11  The Veteran does not have a disability manifested by nephropathy due to disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

12  The Veteran's disability manifested by tinnitus is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

13  The Veteran does not have a heart disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A.§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

14  The criteria for the award of compensation benefits under 38 U.S.C.A. § 1151 for an enlarged heart due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in April 2009, July 2009, August 2009, September 2009, November 2009, December 2009, January 2010, June 2010, July 2010 and August 2010, to the Veteran.  These letters explained evidence needed to substantiate the claims for service connection and increased ratings, as well as the evidence necessary to substantiate a claim under 38 U.S.C.A. § 1151.  The letters also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  He was also afforded a VA examination as to the claim for compensation under 38 U.S.C.A. § 1151.  The opinions were provided by medical professionals, following thorough examination of the Veteran, solicitation of his history, and a review of the entire record.   

The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.


Increased Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Here, although some of the disabilities were initially staged, none of the disabilities on appeal have materially changed; thus, uniform evaluations are warranted.  


Peripheral Neuropathy of the Upper Extremities

The Veteran's peripheral neuropathy of the right and left upper extremities is rated as noncompensable for the period prior to August 18, 2012 and as 30 percent disabling for the right (major) wrist and 20 percent disabling for the left (minor) wrist since August 18, 2012, according to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous). 

Under Diagnostic Code 8515, for the major wrist, a 10 percent rating requires mild incomplete paralysis and a 30 percent rating requires moderate incomplete paralysis.  A 50 percent rating requires severe incomplete paralysis.  A 70 percent disability rating requires complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515. 

Under Diagnostic Code 8515, for the minor wrist, a 10 percent rating requires mild incomplete paralysis, and a 20 percent rating requires moderate incomplete paralysis.  

A 40 percent rating requires severe incomplete paralysis.  A 60 percent disability rating requires complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Veteran contends that higher disability ratings are warranted for his peripheral neuropathy of the right and left upper extremities.  

After a review of all the evidence, lay and medical, the Board finds that for the entire period on appeal the Veteran's service-connected peripheral neuropathy of the right and left upper extremities more nearly approximates the criteria for 30 percent for the right and 20 percent for the left under Diagnostic Code 8515.  

The evidence shows that, throughout the rating period on appeal, the Veteran does not have severe incomplete paralysis of the median nerve. Additionally, the schedular diagnostic criteria adequately describe the severity of impairment and symptomatology of the Veteran's peripheral neuropathy of the right and left upper extremities.

Throughout the rating period on appeal, the Veteran's peripheral neuropathy of the right and left upper extremities have been characterized by symptoms equivalent to no more moderate incomplete paralysis of the median nerve. 

According to the June 2010 VA peripheral nerves examination report, the Veteran complained of pain, numbness, and tingling of his arms and hands.  Reflexes were normal, but the Veteran had absent sensory function to pain and pin prick.  The Veteran's symptoms were described as having an impact on his activities of daily living.  

At the August 2012 VA examination, his symptoms were described as moderate; nonetheless, muscle strength and reflexes were normal.  Sensory and nerve testing were also normal, and there was no evidence of incomplete or complete paralysis for any nerve.  There was no muscle atrophy on either examination.  

At the March 2013 VA examination, his symptoms were described as severe on the right and moderate on the left; however, examination showed normal muscle strength and reflexes bilaterally, as well as decreased sensation to light touch from the shoulder to the forearm, and absent at the hands.  Nerve evaluation was normal, without evidence of incomplete or complete paralysis.  

As the symptomatology appears to have been consistent throughout the entire rating period since November 25, 2008, a 30 percent disability rating for the right upper extremity and a 20 percent disability rating for the left upper extremity is warranted for the entire rating period on appeal.  

The Board acknowledges that his symptoms were characterized as severe for his right upper extremity.  

However, as discussed earlier, his objective manifestations were unchanged.  As such, the Board finds that a preponderance of the evidence is against disability evaluations in excess of 30 percent and 20 percent, respectively, for the peripheral neuropathy of the right and left upper extremities, for any period.  38 C.F.R. §§ 4.3, 4.7.

Peripheral Neuropathy of the Lower Extremities

The Veteran's peripheral neuropathy of the right and left lower extremities is rated as noncompensable for the period prior to August 18, 2012 and as 20 percent for each lower extremity since August 18, 2012, according to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8521.  

Under Diagnostic Code 8521, for the external popliteal nerve, a 10 percent evaluation is assigned for mild incomplete paralysis and a 20 percent rating requires moderate incomplete paralysis.  For a 30 percent disability evaluation, there must be moderately severe incomplete paralysis.  A 40 percent rating requires complete paralysis with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension of the proximal phalanges of the toes lost; abduction of foot lost, adduction weakened; anesthesia covers the entire dorsum of the foot and toes.  See 38 C.F.R. § 4.124a , Diagnostic Code 8521. 

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6.

In considering the rating criteria in relation to the evidence of record throughout the entire rating period on appeal, the Board finds that the Veteran's disability picture is most consistent with a 20 percent disability rating, but no higher for his peripheral neuropathy of the right and left lower extremities.   

Upon examination in June 2010, the Veteran reported experiencing numbness and tingling of the feet, as well as difficulty with balance.  Muscle tone was intact and motor strength was normal; there was no evidence of muscle atrophy, but sensation to pinprick was absent.  At the August 2012 VA examination, his symptoms were described as mild as to numbness and moderate as to pain.  Muscle strength was normal, without evidence of atrophy; reflexes were also normal.  A detailed nerve evaluation was also normal.  At both examinations, it was noted that the Veteran used a walker or cane for balance.  At the March 2013 VA examination, his symptoms were described as moderate to severe.  However, upon evaluation, muscle strength and reflexes were normal.  Sensory examination decreased or absent sensation to light touch, but the nerve evaluation was normal, without evidence of incomplete or complete paralysis.  

Therefore, his symptomatology most closely fits within the criteria for the currently assigned 20 percent disability evaluation for each lower extremity for the entire rating period on appeal, since November 25, 2008.

The Board acknowledges that his symptoms were characterized as moderate or severe for his lower extremities.  However, as discussed earlier, his objective manifestations were unchanged.  As such, the Board finds that a preponderance of the evidence is against disability evaluations in excess of 20 percent, respectively, for the peripheral neuropathy of the right and left lower extremities, for any period.  38 C.F.R. §§ 4.3, 4.7.


PTSD

The service-connected PTSD is evaluated as 70 percent disabling.  

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

After reviewing all the evidence, the Board finds that the service-connected PTSD is productive of a disability picture that more closely resembles the criteria for the currently assigned 70 percent disability evaluation for the period of the appeal.  

The Board finds that the Veteran's psychiatric symptoms have been relatively consistent for this period of time and that a 70 percent evaluation reasonably addresses the extent of social and occupational impairment.  Throughout the initial rating period, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to symptoms such as unprovoked irritability, depression, anxiety, and difficulty in adapting to stressful circumstances.  

The Board finds that the criteria for a rating of 100 percent were not met at any time during the period of the appeal.  The evidence did not show that the Veteran experienced total occupational and social impairment due to grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9411.  

The evidence shows that the Veteran experienced hypervigilance, impaired impulse control, and suicidal ideation without plan or intent, but did not have panic attacks, obsessional rituals, delusions or hallucinations, spatial disorientation, or illogical speech as a result of his PTSD; he was alert and oriented upon examination, and his PTSD symptoms did not prevent him from functioning independently.  

The March 2008 VA psychiatric examination indicates that the Veteran reported being married for 34 years and currently living with his wife.  He reported that his relationship with his wife was good.  The Veteran indicated that he had two adult children and his relationship with them was described as "good."  

The examiner indicated that the GAF score was 50 at that time and had been 58 in February 2008.  The examiner stated that the Veteran had difficulty in social relationships and difficulty getting along with others.  The examiner opined that the PTSD symptoms seriously interfered with the Veteran's social functioning.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

A July 2010 VA psychiatric examination report noted that the Veteran reported having good relationships with his wife and children.  The Veteran and his wife had moved to Florida to be near his son, and they enjoyed being close to him.  

The examiner on this occasion indicated that the GAF score due to the service-connected PTSD was 70, indicative of only mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well, and having some meaningful interpersonal relationships.  DSM-IV.  

Significantly, no findings consistent with the Veteran having gross impairment in thought processes or communication, persistent delusions of hallucinations, or grossly inappropriate behavior; being a persistent danger to hurt himself or others; having an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or experiencing disorientation to time or place or memory loss for names of close relatives or his own occupation or name are not demonstrated.  

The clinical findings are more probative, as these findings more accurately portray the relevant symptoms of the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.2 (2014) (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).  

As previously discussed, the Board acknowledges that the service-connected PTSD symptoms are suggestive of occupational and social impairment due to deficiencies in work, family relations and mood.  Nonetheless, as noted in the VA examination reports and the Veteran's VA treatment records, the Veteran's functional impairments are not so severe as to impair his thought processes; there was no evidence of delusions or hallucinations, and the Veteran did not have any active or passive homicidal ideation.  

Further, the VA treatment records were negative for evidence of psychosis; the Veteran was able to communicate effectively and was alert, oriented and cooperative.  

Significantly, the VA providers and examiners assessed that the service-connected PTSD was productive of no more than moderately severe effects on his activities of daily living.  

For these reasons, the Board finds that a preponderance of the evidence is against an initial disability evaluation in excess of 70 percent for the service-connected PTSD for the period of the appeal.  38 C.F.R. §§ 4.3, 4.7. 


Peripheral Artery Disease

The Veteran has been assigned a noncompensable disability rating for his peripheral artery disease by analogy to 38 C.F.R. § 4.104, Diagnostic Code 7114.  See 38 C.F.R. § 4.20.  Under Diagnostic Code 7114, the minimum schedular rating is 20 percent, which is warranted for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of .9 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114 (2014).  Note (1) following the rating criteria provides that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (3) provides that these evaluations are for involvement of a single extremity.  If more than one extremity is affected, each extremity must be evaluated separately and combined using the bilateral factor. 38 C.F.R. § 4.104 , Diagnostic Code 7114 (2014).

The evidence establishes that the Veteran's peripheral artery disease does not most nearly approximate a compensable evaluation under Diagnostic Code 7114. 

Although the Veteran reported experiencing leg cramps at the March 2013 VA examination, physical examination of the lower extremities was normal; there was no evidence of vascular trauma, aneurysm, arteriosclerosis obliterans or thrombangitis obliterans, arteriovenous fistula, varicose veins, erythromelalgia, angioneurotic edema, or Raynaud's syndrome.  Color and temperature, and there was no ulceration; radial pulse was normal.   

The evidence establishes the presence of bilateral peripheral artery disease of the legs, but the manifestations due not meet the criteria for the assignment of a compensable rating under Diagnostic Code 7114. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none. In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 4.7, 4.21.


Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion reflects that the symptoms of the Veteran's service-connected disabilities are contemplated by the applicable rating criteria.  In any event, the Veteran does not contend and the evidence does not reflect that service-connected disabilities have caused marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  

The Veteran alleged that he is entitled to an increased disability evaluation for his service-connected disabilities, but he did not indicate that any of these disabilities, standing alone, interfered with his ability to work.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   

However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As nephropathy and cardiovascular-renal disease, including hypertension, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  

In this case, the combat presumption pursuant to 38 U.S.C. § 1154 does not apply.  In order to qualify for combat status, 38 U.S.C. § 1154 requires that the Veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  It does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99.

A review of the Veteran's DD Form 214 indicates that he has no awards or decorations indicative of combat status.  His military occupation specialty was noted to be as a supply clerk.  

The Veteran is shown to have served in a combat zone and was under mortar attack while on base, but there is no evidence that he actually engaged in fighting with the enemy.   

At the hearing in November 2011, the Veteran reported having tinnitus in service.  He stated that he had buzzing and humming in the ears when he was working on tanks and helicopters.  He asserts that his current tinnitus is due to the noise exposure in service.  

However, the April 1970 and March 1971 examination reports indicate that the Veteran reported "no" to the inquiry if he had or ever had any ear trouble.  An examination of the ears was normal. 

The VA treatment records reflect that the Veteran had been treated with medication for his hypertension since at least 1997.

The VA treatment records show that the Veteran was treated for kidney stones in 2006.  A May 2006 record noted that the Veteran reported onset approximately 8 months earlier, and that he underwent surgery to remove the kidney stone that same month. 

An April 2006 cardiovascular workup at VA revealed that the stress test was negative for ischemia.  An October 2008 echocardiogram was normal.  There was normal left ventricular size and left systolic function with no significant valvular heart disease.  

The July 2009 VA examination report noted that the Veteran reported having tinnitus that began about five years earlier.  The examiner opined that it was less likely than not that the tinnitus was related to military service.  The examiner indicated that he had reviewed the claims folder including the service treatment records and examined the Veteran, as well as considered the Veteran's statements concerning the onset of the tinnitus; the VA examiner noted the reported onset of tinnitus was approximately 32 years after service separation.  

A cardiovascular workup in April 2010 revealed a normal treadmill exercise ECG, normal sinus rhythm, and normal ST segments.  

The Veteran was afforded a VA traumatic brain injury examination in July 2010 when he was noted to have a mild memory impairment.  However, the assessment was that he had no traumatic brain injury that was caused or worsened by active service.  A separate disability manifested by memory loss was not identified.  

The Veteran was afforded a VA examination in June 2009 to evaluate the diabetes mellitus and all of its complications.  The report indicates that the diabetes mellitus was diagnosed in 2008.  The VA examiner who reviewed the claim folder and examined the Veteran opined that there was no evidence in the clinical folder or a subjective history of diabetic nephropathy.  

A June 2010 VA examination report indicated that the Veteran had no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, angina, dizziness, syncope, fatigue or dyspnea.  A positive history of hypertension was noted.  

The examination showed no evidence of congestive heart failure.  The VA examiner indicated that the Veteran had a normal heart examination.  The VA examiner opined that the Veteran's hypertension was not a complication of his diabetes, as the hypertension had its onset many years prior to his diabetes mellitus.

This June 2010 VA examination report also indicated that the Veteran had increased urinary frequency and urgency, as well as erectile dysfunction.  The VA examiner noted that the Veteran's erectile dysfunction had its onset approximately 7 years earlier.  

The VA examiner found that the Veteran's erectile dysfunction was most likely caused by the Veteran's hypertension and that his vascular disease was a likely contributing factor.  

The June 2010 VA examiner noted that there was no evidence of kidney disease. The VA examiner also noted that the Veteran had a history of urinary tract stones, without renal dysfunction or renal failure, acute nephritis, or hydronephrosis.  The VA examiner found that the Veteran's kidney stones is unrelated to the Veteran's diabetes mellitus, as his kidney stone occurred prior to the onset of his diabetes mellitus, and subsequent urinalysis show no more than trace protein.  The examiner indicated that he was unable to opine as to whether the Veteran had diabetic nephropathy without resorting to mere speculation.   

The July 2010 VA psychiatric examination report noted that the Veteran's memory was normal.  The diagnosis was that of PTSD.  A separate disability manifested by memory loss was not diagnosed.  

A private February 2011 sleep study report states that the Veteran was diagnosed with sleep apnea syndrome.  An October 2011 letter from Dr. G-P stated that it was his opinion that the Veteran's sleep apnea was not due to military service, but secondary to medical issues related to service-connected disabilities.

An August 2012 VA hypertension examination found that the Veteran's hypertension was unrelated to the Veteran's service.  The VA examiner noted the onset many years after service, and that the Veteran's hypertension was related to cardiac output and peripheral vascular resistance, which had no relation to his military service.

An August 2012 VA sleep apnea examination found that the Veteran had obstructive sleep apnea.  The VA examiner found that the Veteran's sleep apnea was less likely than not related to his military service.  The VA examiner noted that his sleep apnea was due to an airway obstruction, which did not have its onset in service, and was unrelated to the Veteran's service.

Another August 2012 VA examination report indicates that the Veteran found that the Veteran's erectile dysfunction was due to hypogonadism unrelated to the Veteran's service, and is not related to any of the Veteran's service-connected disabilities.

The March 2013 VA examinations confirmed that the Veteran did not have coronary artery disease and had erectile dysfunction, sleep apnea, and hypertension.


Nephropathy, Memory Loss, Obesity, and Heart Disease

The Veteran claims that he has nephropathy, memory loss, obesity, and heart disease due to his active service, including his service-connected diabetes mellitus.  Nonetheless, the Veteran's claims must be denied.  

No treatment for or diagnoses of nephropathy, memory loss, obesity, and heart disease were shown in service.  Additionally, the Veteran did not report a history of pertinent pathology during service or at his 1970 and 1971 VA examinations.  

The Board acknowledges that the Veteran was treated for kidney stones in 2006; however, the Veteran does not currently have kidney stones, and there is no evidence of nephropathy.  

Moreover, the kidney stones in 2006 were not found to be related to his service, including his service-connected diabetes mellitus.  The June 2010 VA examination report indicates that the Veteran's kidney stones had onset in 2006, and that the Veteran was not diagnosed with diabetes mellitus until 2008.   

The VA examiner concluded that it was unlikely that the Veteran's kidney stones were related to his service, and that there was no evidence of nephropathy upon examination; according to the VA examiner, such a diagnosis would require speculation.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Additionally, the Board acknowledges that the Veteran has complained of memory loss.  However, there is no medical evidence showing a current disability manifested by memory loss that can be rated separately from the already service-connected PTSD.  The Veteran was afforded a VA traumatic brain injury examination in July 2009 when he was noted to have a mild memory impairment.  However, the assessment was that he had no traumatic brain injury that was caused by or worsened by active service.  Likewise, July 2010 VA psychiatric examination report noted that the Veteran's memory was normal; the diagnosis was PTSD.  

As noted, service connection is in effect for PTSD.  The rating schedule for rating psychiatric disorders contemplates manifestations of memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2014).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).    

Similarly, there is no evidence of a disability manifested by obesity.  Although VA treatment records note that the Veteran is obese, there is no medical evidence associating the Veteran's obesity with a service-connected disability.   In essence, there is no credible evidence of underlying pathology to account for his obesity.   See, Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

The Board also finds that the weight of the evidence reflects that the Veteran does not have heart disease.  Significantly, multiple VA examinations and cardiology evaluations have found that there is no evidence of any coronary artery disease or valvular disorder; the June 2010 VA examination report indicates that cardiac examination was normal.  the Veteran has hypertension, but no other cardiovascular disorder.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to report that he has nephropathy, memory loss, obesity, and heart disease.  He is also competent to report when his symptoms were first identified.  However, his statements, must be weighed against the other evidence of record.  

To the extent that Veteran reports having nephropathy, memory loss, obesity and heart disease that are related to an in-service injury or illness, the Board finds that these lay assertions are outweighed by the medical evidence of record that does not show that any nephropathy, memory loss, obesity or heart disease is due to an event or incident of service.   See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for nephropathy, memory loss, obesity and heart disease.  

The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R   § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Tinnitus, Erectile Dysfunction, Sleep Apnea, Hypertension

The evidence does not show that the Veteran's tinnitus, erectile dysfunction, sleep apnea, and hypertension are related to a disease or injury during active service, or caused or aggravated by the service-connected diabetes mellitus.  

There is also no evidence that any of these disorders were aggravated due to a disease or injury incurred during active service.  

The Board acknowledges that the medical evidence shows diagnoses of tinnitus, erectile dysfunction, sleep apnea and hypertension.  

However, the Veteran there is no competent evidence to establish a nexus between the currently demonstrated tinnitus and a documented event or incident of his service.  In fact, there is no medical evidence that links the onset of the tinnitus to service.  

To this extent, the Board observes that the Veteran did not report a history of tinnitus in service until after he filed his claim for service connection; to the contrary, at his VA examination in 2010, he reported onset approximately 5 years earlier.

The service treatment records in this regard do not reflect any complaints or treatment for his tinnitus, erectile dysfunction, sleep apnea, and hypertension.  Likewise, none of the post-service records, including the 1970 and 1971 VA examination reports show that the Veteran voiced any relevant complaints or exhibited pertinent symptomatology related to tinnitus, erectile dysfunction, sleep apnea, and hypertension within one year of discharge or for many years after service; these records reflect that his hypertension had onset in 1997, his erectile dysfunction had onset in 2000, his sleep apnea was first diagnosed in 2011, and his tinnitus had onset in 2005.

In this regard, the July 2009, June 2010, and August 2012 VA examiners opined that it was less likely than not that the current tinnitus, erectile dysfunction, sleep apnea, and hypertension were caused or aggravated by a disease or injury during service.  The VA examiners also found that it was less likely than not that the current erectile dysfunction, sleep apnea, and hypertension were related to his service-connected diabetes mellitus.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that the Veteran's lay statements tend to generally relate the tinnitus, erectile dysfunction, sleep apnea, and hypertension to his service, the Board finds that they are of limited probative value and are outweighed by the medical opinion provided in connection with the VA examination reports, as well as the absence of a related disease, injury, or event while in service.   

The VA examination reports explained the reasons for the VA examiner's conclusions based on an accurate characterization of the evidence of record; thus, the opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, on this record, the preponderance of the evidence is against the Veteran's claims of service connection for tinnitus, erectile dysfunction, sleep apnea, and hypertension.


Compensation Benefits under 38 U.S.C.A. § 1151

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c)(3) . 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

Regarding the claim for benefits under 38 U.S.C.A. § 1151, the Veteran contends he has an enlarged heart due to VA treatment such that he is entitled to compensation pursuant to 38 U.S.C.A. § 1151.   

However, the medical evidence establishes that the Veteran does not have additional disability manifested by an enlarged heart that is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment to the Veteran.  

As previously discussed, the medical evidence of record shows that the Veteran does not have a current cardiovascular disorder.  The 2005 X-ray study of the chest reported a finding of cardiomegaly, which was not confirmed by the subsequently obtained medical evidence.  Likewise, the 2006 cardiac evaluation, 2008 EKG, and 2010 VA examination were all negative.  As such, there is no competent evidence of a current heart disorder that can be linked to VA treatment.   

To the extent that the Veteran asserts that VA treatment caused an enlarged heart, as a lay person, he is not competent to render a medical diagnosis.  The Veteran is not competent to state that he currently has a disability manifested by an enlarged heart.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis.  He had not submitted any medical evidence to support his contentions that he has a current disability manifested by an enlarged heart.  

Accordingly, on this record, the claim for compensation pursuant to 38 U.S.C.A. § 1151 for an enlarged heart due to VA treatment must be denied.

The preponderance of the evidence is against the Veteran's claim for compensation based on his having  additional disability manifested by an enlarged heart due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment to him.  


ORDER

An increased 30 percent disability evaluation, but no higher for the service-connected peripheral neuropathy of the right upper extremity for the entire period of the appeal is granted, subject to the regulations applicable to the payment of monetary benefits.

An increased 20 percent disability evaluation, but no higher for the service-connected peripheral neuropathy of the left upper extremity for the entire period of the appeal is granted, subject to the regulations applicable to the payment of monetary benefits.

An increased rating of 20 percent, but no higher for the service-connected peripheral neuropathy of the right lower extremity for the entire period of the appeal is granted, subject to the regulations applicable to the payment of monetary benefits.

An increased rating of 20 percent, but no higher for the service-connected peripheral neuropathy of the left lower extremity for the entire period of the appeal is granted, subject to the regulations applicable to the payment of monetary benefits.

An increased rating in excess of 70 percent for the service-connected PTSD is denied.  

Service connection for obesity is denied.    

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

Service connection for tinnitus is denied.   

Service connection for memory loss is denied.   

Service connection for nephropathy is denied.   

Service connection for a heart disorder is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for an enlarged heart due to VA treatment is denied.  


REMAND

In a July 2008 statement, the Veteran indicated that he did not agree with the April 2008 rating decision, which granted his claim for service connection of PTSD.  In a January 2014 statement, the Veteran indicated that he did not agree with the November 2013 rating decision, which granted his claim for special monthly compensation based on housebound status.  In this regard, the Board notes that the Veteran specifically disagreed with the effective dates assigned for the grant of service connection and special monthly compensation.  

The Board construes these statements as a Notices of Disagreement (NODs).  Because the Veteran filed a notice of disagreement as to these issues, the Veteran is entitled to a statement of the case (SOC) addressing those issues.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As such, these claims must be remanded to the RO for issuance of a statement of the case (SOC).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning these issues by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case regarding the issues of entitlement to an earlier effective date for the grant of service connection for PTSD and an earlier effective date for the grant of special monthly compensation based on housebound status.  Only if the Veteran files a timely Substantive Appeal, should this case be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


